Exhibit 10.36

[INTERACTIVE DATA JAPAN KK LETTERHEAD]

April     , 2011

Daniel Videtto

The Manor Nishi Azabu 203

Nishi Azabu 3-5-35

Minato-ku, Tokyo 106-0031

Japan

 

Re: Offer Letter

Dear Dan:

I am pleased to offer you an opportunity to serve as outside director and the
non-executive chairman (hijokin kaicho) (the “Chairman”) of the Board of
Directors of Interactive Data Japan KK (“IDJ”) commencing on or about April 1,
2011. As the Chairman your responsibilities and duties will be those customary
for a non-executive director and Chairman for a company in this industry and of
the size of IDJ. Nothing herein shall be construed to create a right for you to
continue as a service provider for IDJ for any specified period of time and your
engagement may be terminated by you or IDJ at any time for any or no reason.

As consideration for your services, you will be entitled to a monthly director
fee of US$10,000, payable monthly in arrears. Additionally, subject to the
approval of the Compensation Committee of Igloo Holdings Corporation (the
“Corporation”), you will be granted an option to purchase 100,000 shares of
common stock, par value $0.01 per share, of the Corporation promptly following
your commencement date. Such option shall be subject to the terms and conditions
of the Corporation’s 2010 Stock Incentive Plan (the “Plan”) and an award
agreement which will be separately provided to you.

As a condition to IDJ offering you the position of Chairman hereunder, you have
represented and warranted to IDJ that —

 

  1. you are entering into this letter agreement voluntarily and that your
service hereunder and compliance with the terms and conditions hereof will not
conflict with or result in the breach by you of any agreement to which you are a
party or by which he may be bound;

 

  2. you have not violated, and in connection with your service to IDJ will not
violate, any non-solicitation, non-competition, or other similar covenant or
agreement of a current or prior employer by which you are or may be bound; and

 

  3. in connection with your service to IDJ, you will not use any confidential
or proprietary information you may have obtained in connection with employment
with any current or prior employer.



--------------------------------------------------------------------------------

During the period of your service and thereafter, you shall keep confidential
all non-public information learned or obtained through performance of your
duties as the Chairman of IDJ.

We look forward to working with you and welcome the contributions that you will
make to IDJ. Please confirm your acceptance of the above by signing and
returning this letter to me no later than April     , 2011.

 

Sincerely,

 

INTERACTIVE DATA JAPAN KK

By:   /s/ Roger J. Sargeant

Name:

Title:

 

Roger Sargeant

CEO Interactive Data Japan KK

Accepted and agreed to as of the 5th day of April 2011:

DANIEL VIDETTO

/s/ Daniel Videtto                                        
                                        

Daniel Videtto

 

2